Name: Political and Security Committee Decision EUSEC/1/2008 of 12 February 2008 on the appointment of the Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  EU institutions and European civil service;  personnel management and staff remuneration;  defence;  Africa
 Date Published: 2008-02-29

 29.2.2008 EN Official Journal of the European Union L 56/63 POLITICAL AND SECURITY COMMITTEE DECISION EUSEC/1/2008 of 12 February 2008 on the appointment of the Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (2008/171/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 25(3) thereof, Having regard to Council Joint Action 2007/406/CFSP of 12 June 2007 on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (1), and in particular Article 8 thereof, Whereas: (1) Pursuant to Article 8 of Joint Action 2007/406/CFSP the Council authorised the Political and Security Committee (PSC) to take subsequent decisions regarding the appointment of the Head of Mission. (2) By virtue of Article 5 of Joint Action 2007/406/CFSP, Pierre Michel JOANA was appointed Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo. (3) On 19 December 2007 Pierre Michel JOANA presented his resignation as Head of Mission. (4) The Secretary General/High Representative has proposed the appointment of Michel SIDO as the new Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo, HAS DECIDED AS FOLLOWS: Article 1 Michel SIDO is hereby appointed Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo. Article 2 This Decision shall take effect on 1 March 2008. Done at Brussels, 12 February 2008. For the Political and Security Committee The Chairperson M. IPAVIC (1) OJ L 151, 13.6.2007, p. 52.